NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MARCUS SCARVERS,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4376
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Mark F. Carpanini,
Judge.

Marcus Scarvers, pro se.


PER CURIAM.

             Affirmed. See Galindez v. State, 955 So. 2d 517 (Fla. 2007); Dale v.

State, 703 So. 2d 1045 (Fla. 1997); Knight v. State, 6 So. 3d 733 (Fla. 2d DCA 2009);

Pratte v. State, 946 So. 2d 1184 (Fla. 2d DCA 2006); Steward v. State, 931 So. 2d 133

(Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004).


SILBERMAN, MORRIS, and SALARIO,JJ., Concur.